Citation Nr: 0800234	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-03 210	)	DATE
SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the left elbow, to include a retained 
foreign body.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In January 2007, the Board denied the 
veteran's claim.  In correspondence received in May 2007, the 
veteran filed a motion for reconsideration, essentially 
disagreeing with the characterization of the disability and 
the lack of discussion of the retained foreign body in his 
elbow.  This supplemental decision will address solely that 
argument.


FINDING OF FACT

The veteran's left elbow and arm pain and numbness have been 
medically attributed to his degenerative disc disease of the 
cervical spine, rather than to his retained foreign body from 
a shell fragment wound to the elbow.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
shell fragment wound to the left elbow are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.56, 4.71a, 4.73 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his increased rating claim.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
He was also informed of specific types of information which 
would support his claim.  Thus, the veteran has been able to 
participate effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran's left elbow scar carries a noncompensable rating 
under the rating criteria for scars found at 38 C.F.R. 
§ 4.118, DC 7805 (2007).  That rating has been found to be 
proper.  See Board decision, dated in January 2007.   The 
veteran argues that his disability is not just a scar, but 
instead, involves a piece of shell fragment lodged in his 
elbow that he believes causes both pain and numbness in his 
left arm.  See veteran's motion for reconsideration, received 
in May 2007.

The Board has reviewed the entire claims file in conjunction 
with this supplemental decision, with specific attention to 
the retained foreign body in the veteran's left elbow.  VA x-
ray evidence confirms the continued presence of the metallic 
piece.  See x-ray reports dated in December 1984 and April 
2002.  The outpatient clinical records confirm that the 
veteran has sought treatment for complaints of pain and 
numbness in his left arm.  See progress notes dated in May 
2003 and May 2005.  The question that remains, therefore, is 
whether those symptoms are related to the retained metallic 
body in the veteran's elbow.

When the veteran presented with complaints of left arm pain 
in May 2003, he also reported pain in his neck.  As a result, 
a magnetic resonance imaging (MRI) scan of the veteran's 
cervical spine was conducted.  In August 2003, those results 
were reviewed by an orthopedic physician who noted that the 
MRI showed significant degenerative changes along the entire 
length of the cervical spine.  He attributed the left arm 
pain to cervical radiculopathy.  

The veteran underwent a VA examination in September 2003 in 
conjunction with his claim for an increased rating.  On exam, 
the physician noted a palpable foreign body at the posterior 
aspect of the left elbow.  It was movable with slight 
tenderness on manipulation, but otherwise "had no functional 
effect on muscles or ligaments of the elbow movement."  The 
physician reviewed the veteran's claims file, and noted his 
complaints of left arm pain and numbness.  He noted the 
cervical spine MRI showing disc disease and agreed that the 
symptoms the veteran was having were related to the nerve 
root irritation at the level of the neck, rather than any 
residuals of the shell fragment wound to the elbow.  

The file does not contain medical evidence contrary to these 
two opinions that link the veteran's left arm pain and 
numbness to his cervical disc disease.  While the veteran 
firmly believes otherwise, his assertions as to the medical 
causation of his pain are afforded no probative weight, as 
the evidence does not show him to possess the medical 
expertise required to render such opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In all, the 
preponderance of the evidence is against the veteran's claim 
that his retained foreign body has caused his pain and 
numbness; therefore, the benefit of the doubt provision does 
not apply.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the left elbow, to include a retained 
foreign body, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


